Filed 9/29/20 In re I.A. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re I.A., a Person Coming Under the
    Juvenile Court Law.

    FRESNO COUNTY DEPARTMENT OF                                                           F080836
    SOCIAL SERVICES,
                                                                          (Super. Ct. No. 12CEJ300255-4)
           Plaintiff and Respondent,

                    v.                                                                  OPINION
    DAWN W.,

           Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Jane Cardoza,
Judge.
         Dawn W., in pro. per., for Appellant.
         Daniel C. Cederborg, County Counsel, and Lisa R. Flores, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Franson, Acting P.J., Snauffer, J. and De Santos, J.
        In this dependency action, appellant Dawn W. appeals the juvenile court’s order
denying her Welfare and Institutions Code section 3881 petition to have her adoptive
daughter’s minor half sister, I.A., placed with her. Finding no error, we affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
        On November 15, 2019, appellant filed a section 388 petition in the juvenile
dependency matter regarding I.A. Appellant is the adoptive mother of I.A.’s half sibling,
V.W. V.W. was born in November 2013. Appellant was a non-relative extended family
member placement for V.W., and the adoption became final in March 2015. In March
2019, appellant learned that V.W.’s biological mother had given birth to I.A. in February
2019.
        In appellant’s section 388 petition, she requested the juvenile court to change its
order placing I.A. with her current care provider and place I.A. in her home instead.
Under the section in the petition for new information, appellant alleged she had requested
placement of I.A. since she found about I.A.’s birth in March 2019 but was informed by
the Fresno County Department of Social Services (department) that the current care
provider was a blood relative. Appellant alleged the care provider was not related.
Appellant alleged she and her husband had been licensed resource parents since
December 2018. Appellant alleged the requested change of placement was in I.A.’s best
interest because:

        “It would be better for [I.A.] to have an opportunity for life-long support
        from her sisters and our family. The current caregiver is elderly and is
        likely to become unable to care for [I.A.] at some point during her
        childhood. We would be happy to remain in contact with her if the court
        wishes. We fear that [I.A.] will not have visits with [V.W.] once an
        adoption has been finalized due to caregivers past behavior. We can keep
        [I.A.] in contact with [I.A.’s older half siblings.]”


1       All further undesignated statutory references are to the Welfare and Institutions
Code.


                                              2.
       The court ordered a hearing on appellant’s petition.
       Appellant subsequently filed a declaration accompanied by approximately
65 pages of attachments. Among the attachments was a letter written by appellant in
March 2019 to the juvenile court outlining her attempts to establish a relationship
between V.W. and I.A. In the letter, appellant explained she had reached out to the
department in order to establish visitation between V.W. and V.W.’s older half siblings
and I.A. Apparently, visitation was established by April 2019, with I.A.’s care provider
agreeing to visits one to two times per month.
       Also attached to appellant’s declaration was several emails addressed by her to
various social workers attempting to get information about the case. Of particular note is
one of the emails addressed to appellant from a Fresno County employee, “Program
Manager” Dalvin Baker, who provided the following timeline of appellant’s involvement
with the case:

       “It appears that during the early stages of this case (March 2019 - April
       2019), you [appellant] had been requesting visitation between [I.A., V.W.,
       and appellant]. [The family reunification social worker] first received this
       request on March 21, 2019 (although I am aware that you attempted to
       reach [the emergency response social worker] prior to that, with March 5,
       2019 being your first attempt).

       “On April 2, 2019, you indicated to [the family reunification social worker]
       that if placement was ever at risk, you would be willing to provide
       placement/a permanent plan for [I.A.]

       “In my review of this case, it does not appear that placement was ever at
       risk. Additionally, it appears that your primary request was only for
       visitations to occur.”
Baker went on to say that appellant’s first apparent request for placement was to the
adoption social worker on November 8, 2019. Baker noted that according to his records,
the last sibling visitation occurred in April/May and asked appellant why visitation




                                            3.
stopped. Baker also asked what initiated appellant’s shift from requesting visitation to
placement/adoption of I.A.
       Appellant responded to Baker by stating it was her position she always wanted
placement of I.A. but did not want to seem overly aggressive and felt that the “law was
on [her] side for siblings to be placed together” and that I.A. would be placed with her
eventually. She stated she had last reached out to the care provider in May 2019, but the
care provider never responded. There appears to have been another visit between I.A.
and appellant and V.W. in November 2019.
       At some point before the hearing on the petition, it appears I.A.’s parents’ parental
rights were terminated.
       At the hearing on appellant’s section 388 petition, counsel for the department
requested that I.A. remain where she was currently placed and had been placed since she
was three days old. Counsel argued a placement change was not in the best interests of
I.A., who was at that time almost one year old. Counsel also argued there had not been a
change in circumstances to justify granting appellant’s petition.
       Counsel for I.A. submitted on a written memorandum of points and authorities,
which is not included in this record on appeal.
       The court found there was no change in circumstances that would warrant a
removal of I.A. from her current care provider. The court noted the record demonstrated
I.A. was bonded with the current care provider, that the care provider was providing
excellent care for I.A., and was more than willing to adopt I.A. The court denied
appellant’s request stating the reasons were because I.A. had developed a parent/child
attachment with her prospective adoptive parent and that the adoptive parent was meeting
all of I.A.’s daily needs and care. The court found no reason to change I.A.’s placement.
       The court filed a written order denying appellant’s section 388 petition because
“[t]here is no change in circumstances and the proposed change is not in the minor’s best
interest.”

                                             4.
                                       DISCUSSION
       Appellant argues the court erred by denying her placement of I.A., citing several
authorities touting the importance of sibling relationships. Specifically, appellant argues
that (1) the “U.S. Constitution protects the sibling relationships of youth in foster care”;
(2) “Federal court precedent … clearly establishes a First Amendment right to familial
association”; (3) “Federal and California legislation have emphasized the importance of
foster youth sibling relationships”; (4) “California law requires child welfare agencies to
preserve and protect the sibling relationships of youth in foster care”; and (5) “Social
science research has demonstrated the extraordinary importance of sibling relationships
for youth in foster care.”2 We appreciate appellant’s position on the general importance
of the sibling bond; however, our role in this appeal is limited to the juvenile court’s
denial of her section 388 petition and accordingly we apply the appropriate legal
standards which apply to denials of section 388 petitions.
       A juvenile court order in a dependency proceeding may be changed, modified, or
set aside if the petitioner establishes by a preponderance of the evidence that (1) new
evidence or changed circumstances exist, and (2) the proposed change would promote the
best interests of the child. (§ 388; In re Stephanie M. (1994) 7 Cal. 4th 295, 316‒317.)
The petitioner bears the burden of showing both a legitimate change of circumstances and
that undoing the prior order would be in the best interest of the child. (In re Kimberly F.
(1997) 56 Cal. App. 4th 519, 529.)
       Orders on section 388 petitions are within the sound discretion of the juvenile
court, and its decision shall not be overturned on appeal absent a clear abuse of

2      While appellant does not directly raise the section 361.3 relative placement
preference, because she indirectly implicates it by contending she should be given
placement of I.A. because of her adoptive relation with I.A.’s biological half sibling, we
briefly note the section 361.3 relative placement preference no longer applies after a
section 366.26 hearing has taken place and a permanent plan of adoption has been
selected for the child. (In re K.L. (2016) 248 Cal. App. 4th 52, 65‒66.)


                                              5.
discretion. (In re Stephanie M., supra, 7 Cal.4th at p. 318.) A reviewing court will not
disturb the juvenile court’s decision unless it has exceeded the limits of legal discretion
by making an arbitrary, capricious, or patently absurd determination. (Ibid.) “ ‘ “When
two or more inferences can reasonably be deduced from the facts, the reviewing court has
no authority to substitute its decision for that of the trial court.” ’ ” (Id. at p. 319.)
       Here, we do not find the juvenile court abused its discretion. At the stage in a
juvenile dependency petition after reunification services have been terminated, “ ‘the
focus shifts to the needs of the child for permanency and stability’ .... A court hearing a
motion for change of placement at this stage of the proceedings must recognize this shift
of focus in determining the ultimate question before it, that is, the best interests of the
child.” (In re Stephanie M., supra, 7 Cal.4th at p. 317.)
       From the limited record on appeal, we can determine the juvenile court’s
conclusion the proposed order was not in I.A.’s best interests was reasonable. I.A. had
been with her current caregiver her whole life and, according to the court’s comments on
the record, was bonded to her. The juvenile court may have reasonably concluded it
would have been detrimental to I.A. to be taken from the only parents she ever knew. It
appears I.A. had a handful of visits with V.W., and we acknowledge the theoretical
importance of biological sibling relationships. The juvenile court granted a hearing on
appellant’s petition, and we presume it fully considered this information as well, and
gave it the weight it believed was appropriate.
       We find no abuse of discretion on this record and find the juvenile court did not
err by denying appellant’s section 388 petition.
                                        DISPOSITION
       The juvenile court’s order is affirmed.




                                                6.